Filed 5/16/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                  2019 ND 120


Spencer Kerry Curtiss,                                    Petitioner and Appellant

      v.

State of North Dakota,                                   Respondent and Appellee


                                  No. 20180392


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

      AFFIRMED.

      Per Curiam.

      Spencer K. Curtiss, self-represented, Bismarck, ND, petitioner and appellant;
submitted on brief.

      Tessa M. Vaagen, Assistant State’s Attorney, Bismarck, ND, for respondent
and appellee; submitted on brief.
                                  Curtiss v. State
                                   No. 20180392


       Per Curiam.
[¶1]   Spencer Curtiss appeals from an order denying his application for post-
conviction relief and an order denying his motions for reconsideration and to correct
his sentence. On appeal, Curtiss argues the district court erred in granting summary
disposition because there was newly discovered evidence, he received ineffective
assistance of counsel in prior post-conviction relief proceedings, and there were
conflicts of interest with his attorneys throughout his criminal and post-conviction
relief proceedings. He also argues the court erred by denying his motions for
reconsideration and to correct an illegal sentence. We summarily affirm under
N.D.R.App.P. 35.1(a)(4), (6), and (7). See Carlson v. State, 2018 ND 81, ¶ 7, 908
N.W.2d 711 (dismissal is appropriate when the alleged newly discovered evidence
does not satisfy the exception under N.D.C.C. § 29-32.1-01(3)(a)(1) because the
evidence is not new and would not establish the petitioner did not engage in the
criminal conduct for which he was convicted).
[¶2]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte




                                         1